Exhibit Newfield Exploration Announces Two Deepwater GOM Discoveries Company has seven deepwater developments in queue; multi-year production growth FOR IMMEDIATE RELEASE HOUSTON - June 2, 2009 - Newfield Exploration Company (NYSE: NFX) today announced two discoveries in the deepwater Gulf of Mexico – Pyrenees and Winter. Since the beginning of 2008, Newfield has drilled seven successes out of eight exploration attempts in the deepwater Gulf and has seven deepwater developments underway, providing significant future production growth. The Pyreneesdiscovery,located in approximately 2,100’ of water in Garden Banks Block 293, encountered approximately 125’ of net hydrocarbon pay in three separate intervals. The well was temporarily abandoned and the partners are working on field development plans. Delineation drilling is planned for the second half of 2009. Newfield operates the development with a 40% working interest. Additional partners include: Stone Energy Corporation 15%, Ridgewood Energy Corporation 15%, Arena Exploration 15% and Deep Gulf Energy 15%. The Winter discovery, located in approximately 3,400’ of water in Garden Banks Block 605, encountered approximately 44’ of net hydrocarbon pay in two sands. The well was temporarily abandoned and various development options are under consideration. Newfield is operator and has a 30% working interest in Winter.
